Citation Nr: 1106724	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether an October 1999 decision by a Department of Veterans 
Affairs Regional Office (RO) that granted an increased rating of 
70 percent for posttraumatic stress disorder must be reversed or 
amended on the basis of clear and unmistakable error.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1969 to November 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran did not express timely disagreement with an 
October 1999 RO decision that effectuated a September 1999 Board 
decision that granted an initial rating of 70 percent for PTSD.  
The Veteran did not appeal or petition for reconsideration or 
revision of the Board decision.  

2.  The correct facts, as they were known to the RO in October 
1999 were considered, and the statutory or regulatory provisions 
extant at the time were correctly applied.  


CONCLUSION OF LAW

An October 1999 RO decision that effectuated a September 1999 
Board decision that granted a 70 percent rating for PTSD was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§§ 1155, 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.160(d), 20.302, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, notice is not 
required because the issue presented involves a claim for review 
of a prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  See Parker v. Principi, 15 Vet. 
App. 407 (2002).

The Veteran served as a U.S. Marine Corps rifleman including 
service in an afloat amphibious unit from July 1970 to July 1971 
that operated offshore of the Republic of Vietnam for a total 
period of nine days on five occasions.  The Veteran did not 
receive any combat awards, citations, or injuries.  There is no 
service record evidence that he served ashore in Vietnam or in 
combat at any time.  

The Veteran contends that an October 1999 RO decision that 
implemented a September 1999 Board decision granting an increased 
rating of 70 percent for PTSD is clearly and unmistakably 
erroneous because the RO failed to consider entitlement to a 
total rating based on individual unemployability (TDIU) in 
violation of an unspecified VA regulation.  In a November 2010 
brief, the Veteran's representative also contended that the RO 
should have included "an invitation" to submit a claim for 
TDIU.  

Once a decision of the RO becomes final, the decision can be 
reversed or amended when evidence establishes clear and 
unmistakable error was made in the adjudication.  38 C.F.R. 
§ 3.105.  For clear and unmistakable to exist:

(1) [e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,

(2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and

(3) a determination that there was clear and 
unmistakable must be based on the record and law that 
existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

 "Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
To constitute clear and unmistakable, errors must be 
"undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell, 3 Vet. App. at 313.  "It must 
always be remembered that clear and unmistakable is a very 
specific and rare kind of error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A simple disagreement with how the RO 
evaluated the facts is not sufficient to raise a valid claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

The Veteran's claim for service connection for PTSD was received 
in October 1993.  In July 1994, the RO granted service connection 
and a 30 percent rating for PTSD.  The Veteran expressed timely 
disagreement with the assigned rating.  In May 1996, the RO 
granted an increased initial rating of 50 percent for PTSD.  In 
June 1997, the Board remanded the appeal for additional 
development including consideration of a change in the law 
relevant to rating PTSD and for an additional examination.  

In September 1999, the Board granted an initial rating of 70 
percent for PTSD.  In the decision, the Board discussed the 
evidence of record relevant to the severity of the disorder since 
1990.  The Board evaluated the evidence under the rating criteria 
in effect at the time of the original claim and under the new 
criteria, effective in November 1996.  The Board concluded that 
the Veteran's disability picture best approximated a 70 percent 
but not total schedular level of disability.  The Board 
specifically concluded that the Veteran's PTSD did not preclude 
him from securing or following a substantially gainful 
occupation, citing the provisions of 38 C.F.R. § 4.16 (c) (1996) 
for a total rating based on individual unemployability.   

The Veteran did not appeal the decision to the U.S. Court of 
Appeals for Veterans Claims (Court) or petition for 
reconsideration or revision of the Board decision on the basis of 
clear and unmistakable error.  38 U.S.C.A. §§ 7103, 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1001, 20.1400, 20.1404 (2010).  

One month later in October 1999, with no additional claims or 
relevant evidence received, the RO issued a rating decision 
effectuating the September 1999 Board decision and incorporating 
Board's reasons and bases by reference.  The RO noted that the 
Veteran had one service connected disability, PTSD, rated as 70 
percent disabling since October 1993.  The Veteran did not 
express disagreement within one year, and the decision became 
final.  38 U.S.C.A § 7105.  The Veteran did submit a claim for 
TDIU in February 2000.  However, the claim did not express 
disagreement with the October 1999 RO decision.   Even if it were 
considered a notice of disagreement, the RO cited and placed the 
Board's decision into effect.  A disagreement on the merits such 
as failure to consider a TDIU must be addressed in an appeal to 
the Court or a petition for reconsideration or revision of the 
Board decision.  

The Board concludes that clear and unmistakable error was not 
present in the RO's October 1999 decision that effectuated the 
Board's September 1999 decision granting a 70 percent rating for 
PTSD.  

A request for a total disability evaluation on the basis of 
individual unemployability (TDIU), whether expressly raised by 
the Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation, if entitlement to the disability upon 
which TDIU is based has already been found to be service 
connected.  There is no freestanding TDIU claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

In this case, the RO cited the Board's reasons and bases for the 
assignment of a 70 percent rating which expressly included 
consideration of a total rating based on individual 
unemployability.  Therefore, the Veteran's contention that TDIU 
was not considered is inconsistent with the final Board decision 
and is without merit.  The Veteran did not cite nor is the Board 
aware of a VA regulation requiring the RO to send an immediate 
invitation to a claimant to reapply for a benefit after a denial 
of that benefit by the Board.  Not only did the Veteran fail to 
identify any facts that were not before adjudicator or statutory 
or regulatory provisions that were not applied, the Veteran did 
not follow the requirements for appeal, reconsideration, or 
revision of the Board decision.  

As no clear and unmistakable error exists in the October 1999 RO 
decision that assigned an increased rating to 70 percent for 
PTSD, the decision is not reversed or amended and remains final. 


ORDER

Revision or reversal on the basis of clear and unmistakable error 
of the RO decision in October 1999 that granted a 70 percent 
initial rating for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


